--------------------------------------------------------------------------------

DEBT SETTLEMENT AGREEMENT

THIS AGREEMENT made the 8th day of December, 2005.

A M O N G:       689158 B.C. LTD.       (the “Borrower”)       - and -   THE
CHARLES F. WHITE CORPORATION       (the “Lender”)       - and -       XLR
MEDICAL CORP.       (the “Guarantor”)

          WHEREAS pursuant to an agreement dated March 8, 2004 (the “Loan
Agreement”), the Borrower borrowed the amount of $500,000 US from the Lender;

          AND WHEREAS the Loan Agreement was amended by a Forbearance and
Amendment Agreement dated February 28, 2005 (the “Forbearance Agreement”);

          AND WHEREAS pursuant to the Loan Agreement and the Forbearance
Agreement, the Borrower is indebted to the Lender (the “Indebtedness”) in the
approximate amount of $697,270.33 US;

          AND WHEREAS the Guarantor has guaranteed the payment of the
Indebtedness to the Lender pursuant to the terms of a guarantee dated March 8,
2004 (the “Guarantee”), and has executed and delivered a share pledge agreement
dated March 8, 2004 (the “Share Pledge”), pursuant to which the Guarantor
pledged a total of 826,420 common shares of TechniScan, Inc. (the “Collateral”)
to and in favour of the Lender as security for the Guarantor’s obligations under
the Guarantee;

          AND WHEREAS on or about September 26, 2005, the Lender provided the
Borrower and the Guarantor (collectively, the “Debtors”) with notice that the
Lender had seized the Collateral and of the Lender’s intention to dispose of the
Collateral in satisfaction of the Indebtedness;

--------------------------------------------------------------------------------

- 2 -

          AND WHEREAS the Borrower, the Lender and the Guarantor wish to be
released from any duties, liabilities or obligations that they may have to each
other under the above-described agreements;

          AND WHEREAS the Lender wishes to be released from any liability to
account to the Borrower or the Guarantor in respect of any excess proceeds from
the sale of the Collateral;

          NOW THEREFORE THIS AGREEMENT WITNESSES that, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned hereby covenant and agree with each other as follows:

Acknowledgement of Indebtedness.

1.

The Debtors hereby confirm and acknowledge the Indebtedness and that the
Indebtedness is justly due and owing to the Lender, and the Lender acknowledges
and confirms that the Indebtedness represents all monies due and owing from the
Debtors to the Lender under the Loan Agreement, the Forbearance Agreement and
the Guarantee.

Issuance of Guarantor Shares.

2.

The Guarantor agrees to issue to the Lender 1,250,000 shares in the common stock
of the Guarantor (the “Guarantor Shares”) at an issue price of $0.01 US per
share, which issue price shall be deemed to have been paid in full by the Lender
by the granting of the releases referred to in Section 4 of this Agreement.

    3.

The issuance by the Guarantor of the Guarantor Shares to the Lender is
conditional upon compliance with all securities laws and other applicable laws.
The Lender agrees to deliver to the Guarantor all other documentation,
agreements, representations and requisite government forms required to comply
with all securities laws and other applicable laws.

Release by Lender.

4.

The Lender agrees to accept the Collateral and the issuance of the Guarantor
Shares as payment and satisfaction in full of the Indebtedness and agrees to
forever release the Debtors, their officers, directors, employees, servants and
agents from any and all liabilities or obligations, whether currently known or
unknown, in connection with the Indebtedness.

Release by Debtors.

5.

The Debtors hereby renounce any rights and interests that the Debtors may have
to the Collateral and agree that the Lender may retain or dispose of the
Collateral free and clear of any rights and interests that the Debtors may have
to, or in connection with, the


--------------------------------------------------------------------------------

- 3 -

Collateral, including, but not limited to, any rights that the Debtors may
possess with respect to the Collateral, or to any proceeds on the disposition of
the Collateral by the Lender, under the Personal Property Security Act (British
Columbia).

Regulation S Agreements of the Lender

6.

The Lender agrees to resell the Guarantor Shares only in accordance with the
provisions of Regulation S of the United States Securities Act of 1933 (the
“Securities Act”), pursuant to registration under the Securities Act, or
pursuant to an available exemption from registration under the Securities Act.

    7.

The Lender agrees not to engage in hedging transactions with regard to the
Guarantor Shares unless in compliance with the Securities Act.

    8.

The Lender acknowledges and agrees that all certificates representing the
Guarantor Shares will be endorsed with the following legend in accordance with
Regulation S of the Securities Act:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.

9.

The Lender and the Guarantor agree that the Guarantor will refuse to register
any transfer of the Guarantor Shares not made in accordance with the provisions
of Regulation S of the Securities Act, pursuant to registration under the
Securities Act, or pursuant to an available exemption from registration under
the Securities Act.

Acknowledgements, Representations and Warranties of the Lender.

10.

The Lender represents and warrants to the Guarantor, and acknowledges that the
Guarantor is relying upon such representations and warranties in agreeing to
issue the Guarantor Shares to the Lender, that:

      (A)

Lender is not a U.S. Person: The Lender is not a “U.S. Person” as defined by
Regulation S of the Securities Act and is not acquiring the Guarantor Shares for
the account or benefit of a U.S. Person;


--------------------------------------------------------------------------------

- 4 -

A “U.S. Person” is defined by Regulation S of the Securities Act to be any
person who is:

  (a)

any natural person resident in the United States;

          (b)

any partnership or corporation organized or incorporated under the laws of the
United States;

          (c)

any estate of which any executor or administrator is a U.S. person;

          (d)

any trust of which any trustee is a U.S. person;

          (e)

any agency or branch of a foreign entity located in the United States;

          (f)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

          (g)

any partnership or corporation if:

          1.

organized or incorporated under the laws of any foreign jurisdiction, and

  2.

formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited investors (as defined in Section 230.501(a) of the Act) who are
not natural persons, estates or trusts.


  (B)

High Degree of Risk: The Lender recognizes and acknowledges that an investment
in the securities of the Guarantor is highly speculative and involves a high
degree of risk, and that only investors who can afford the loss of their entire
investment should consider investing in securities of the Guarantor;

        (C)

Restricted Securities: The Lender understands that the Guarantor Shares are
characterized as "restricted securities" under the federal securities laws of
the United States inasmuch as they are being acquired from the Guarantor in a
transaction not involving a public offering, and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. The Lender represents
that it is familiar with United States Securities and Exchange Commission
(“SEC”) Rule 144, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act;

        (D)

Investment Knowledge and Experience of Lender: The Lender is an investor in
securities of companies in the development stage and acknowledges that it


--------------------------------------------------------------------------------

- 5 -

is able to fend for itself, can bear the economic risk of its investment, and
has such knowledge and experience in financial or business matters such that it
is capable of evaluating the merits and risks of an investment in the securities
of the Guarantor. The Lender can bear the economic risk such an investment, and
was not organized for the purpose of acquiring the Guarantor Shares;

  (E)

Company Information: The Lender has received all the information it considers
necessary or appropriate for deciding whether to invest in the securities of the
Guarantor. The Lender further represents that it has had an opportunity to ask
questions and receive answers from the Lender regarding the terms and conditions
under which the Guarantor Shares are being offered to the Lender and the
business, properties, prospects and financial condition of the Guarantor. The
Lender has had full opportunity to discuss this information with the Lender’s
legal and financial advisers prior to execution of this Agreement;

        (F)

No SEC Review: The Lender acknowledges that the offering of the Guarantor Shares
to the Lender has not been reviewed by the SEC and that the Guarantor Shares are
being issued by the Guarantor pursuant to an exemption from registration
provided by Regulation S of the Securities Act;

        (G)

Lender’s Own Account: The Guarantor Shares will be acquired by the Lender for
investment for the Lender's own account, not as a nominee or agent, and not with
a view to the resale or distribution of any part thereof, and that the Lender
has no present intention of selling, granting any participation in, or otherwise
distributing the same. The Lender does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Guarantor Shares.

        (H)

No Advertisements: The Lender is not aware of any general advertisement for the
sale or offering of the Guarantor Shares;

        (I)

Authorization: The Lender has full power and authority to enter into this
Agreement and this Agreement constitutes a valid and legally binding obligation
of the Lender, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors' rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

British Columbia Securities Requirements.

11.

The Lender represents and warrants to the Guarantor that it is an “accredited
investor” as defined under Canadian National Instrument 45-106 (“NI 45-106”), in
that the Lender is a corporation in respect of which all of the owners of equity
interests in the Lender, whether direct, indirect or beneficial, are:


--------------------------------------------------------------------------------

- 6 -

  (a)

Individuals who, either alone or with a spouse, beneficial own, whether directly
or indirectly, financial assets (as defined by NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities (as
defined by NI 45-106), exceeds $1,000,000 CDN,

        (b)

Individuals whose net income before taxes exceeded $200,000 CDN in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded $300,000 CDN in each of the two most recent calendar
years and who, in either case, reasonable expects to exceed that net income
level in the current calendar year, or

        (c)

Individuals who, either alone or with a spouse, have net assets of at least
$5,000,000 CDN.

Representations and Warranties of the Guarantor.

12.

The Guarantor represents and warrants to the Lender that:

      (a)

The Guarantor is a corporation duly organized, existing and in good standing
under the laws of the State of Nevada and has the corporate power to conduct the
business which it conducts and proposes to conduct; and

      (b)

Upon their issuance, the Guarantor Shares will be duly and validly issued, fully
paid and non-assessable shares in the common stock of the Guarantor.

Further Assurances.

13.

Each of the Debtors will do, execute, acknowledge and deliver or cause to be
done, executed, acknowledged and delivered, such further acts, deeds, documents,
instruments, mortgages, transfers, demands, assignments, consents and assurances
as the Lender may reasonably require for the purpose of accomplishing and
effecting the intention of this Agreement.

Binding Effect and Assignments.

14.

This Agreement shall be binding on each of the parties hereto and their
successors upon the execution hereof by such party, notwithstanding that any
other party or parties hereto have not executed this Agreement, and shall enure
to the benefit of the other party or parties hereto and their successors and
assigns. The parties hereto shall not assign any rights or obligations hereunder
without the prior written consent of the other parties.

Severability.

15.

If any provision hereof is held to be illegal, invalid or unenforceable in any
jurisdiction, such provision shall be deemed to be severed from the remainder of
this Agreement with respect only to such jurisdiction and the remaining
provisions of this Agreement shall not be affected thereby and shall continue in
full force and effect.


--------------------------------------------------------------------------------

- 7 -

Interpretation.

16.

All grammatical changes in gender, tense and number required to give meaning to
any provision herein shall be deemed to be made. References to “this Agreement”,
“hereof”, “herein”, “hereto” and like references are to this Agreement and not
to any particular article, section or other subdivision of this Agreement. The
insertion of headings in this Agreement is for convenience of reference only and
will not affect the construction or interpretation of this Agreement. Unless
otherwise specified herein, all statements of or reference to dollar amounts in
this Agreement will mean lawful money of Canada.

Governing Law.

17.

This Agreement and all documents delivered pursuant hereto shall be governed by
and interpreted in accordance with the laws of the Province of British Columbia
and the laws of Canada applicable therein. Each of the Debtors hereby
irrevocably attorns to the non- exclusive jurisdiction of the courts of British
Columbia.

Time.

18.

Time will in all respects be of the essence of this Agreement, and no extension
or variation of this Agreement or any obligation hereunder will operate as a
waiver or implied waiver of this provision.

Counterparts.

19.

This Agreement may be executed in one or more counterparts, each of which shall
constitute an original and binding agreement as and when so executed.

          IN WITNESS WHEREOF each of the parties has executed this Agreement on
the date first above written.

689158 B.C. LTD. THE CHARLES F. WHITE     CORPORATION         Per: /s/ Logan B.
Anderson Per: /s/ David Aisenstat Name: Logan B. Anderson Name: David Aisenstat
Title: President Title: President         XLR MEDICAL CORP.             Per: /s/
Logan B. Anderson     Name: Logan B. Anderson     Title: Chief Executive Officer
   


--------------------------------------------------------------------------------